Citation Nr: 1741968	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spondylosis of the cervical spine with degenerative changes.

2.  Entitlement to service connection for degenerative changes of the acromioclavicular joint of the right shoulder.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her December 2012 VA Form 9, the Veteran requested a video conference hearing on this matter.  She was scheduled to testify at a video conference hearing before a Veterans Law Judge on November 3, 2016.  She was sent notice of this hearing in a September 2016 letter to an address that was listed on her April 2016 Employment Questionnaire.  This letter was returned as undeliverable.

In January 2017, the Veteran provided an updated mailing address, which was in fact her previous address of record.  The record does not include a request from the Veteran to change her address of record to the address listed on her April 2016 Employment Questionnaire.

There is no indication that the Veteran was notified of the November 2016 hearing.  To date, she has not been rescheduled for a hearing.  As the Veteran was not provided notice of the November 2016 hearing, VA has not satisfied its duty to provide her with the requested hearing.  Thus, a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a video conference hearing before a Veterans Law Judge.  Notify the Veteran of the date and time of the hearing in accordance with applicable regulations.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

